Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Danley (US 4034549).
With regard to claim 1 Danley discloses a clock display instrument for determining time by projecting shadows as clock hands, the instrument comprises:
A shell with a hollowed out interior (52 figure 9; figures 16, 17) holding a pillar (82 figure 17) in the center forming the face of the clock (figure 17);
The interior perimeter of the face contains light emitting sources (84 figure 17; 12-16 figure 1)) facing toward the center that shift in position such that clock hands are simulated (figures 1, 17).

With regard to claim 4 Danley discloses a clock display according to claim 1, wherein the unit is adapted with a convex conical feature on the face of the clock to better display shadows (figure 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danley (US 4034549) in view of Ho (US 6160767)
With regard to claim 2 (depends from claim 1) Danley does not disclose the claimed: wherein the unit is adapted with light emitting sources at various heights relative to the central pillar to simulate variable length clock hands.
Ho teaches varying the height and size of shadow elements to cast different sized shadow hands – figure 1, 4. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Danley’s system such that: the unit is adapted with light emitting sources at various heights relative to the central pillar to simulate variable length clock hands, as taught in part by Ho. The reason for doing so would have been to generate different sized display elements to display different units of time as taught by Ho.

With regard to claim 3 (depends from claim 1) Danley does not disclose the claimed: wherein the unit is adapted to control various light illumination levels and color combinations.
Ho teaches varying the lighting characteristics of each hand to achieve different colored displays – column 1 lines 46-50column 2 lines 25-45.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Danley’s system such that: the unit is adapted to control various light illumination levels and color combinations, as taught in part by Ho. The reason for doing so would have been to achieve unique aesthetic designs and allow differentiation of time units on the basis of color, as taught by Ho


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-28-22
/SEAN KAYES/Primary Examiner, Art Unit 2844